Citation Nr: 1302755	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for asbestosis with pleural thickening, currently evaluated as 30 percent disabling, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

A personal hearing was held in September 2010 at the St. Petersburg RO before the Decision Review Officer (DRO).  The Veteran testified at this hearing, and a transcript of the testimony is in the claims file.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in an August 2011 submission, the Veteran withdrew his hearing request.  

In the December 2011 Board decision, the Board denied the Veteran's claim for a disability rating in excess of 30 percent for asbestosis with pleural thickening, and remanded the issue of entitlement to an extraschedular rating for the service-connected asbestosis for further evidentiary development.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to refer the Veteran's claim to the Director of Compensation and Pension (C & P) Service for a determination as to whether the Veteran was entitled to an extraschedular rating in accordance with the provisions under 38 C.F.R. § 3.321(b).  Pursuant to these instructions, the AOJ referred the Veteran's claim to the Director of Compensation Services, and the requested opinion was issued in July 2012.  The AOJ then readjudicated the issue on appeal and, upon denial of that claim, issued a Supplemental Statement of the Case (SSOC) in October 2012.  As such, the Board finds that the RO completed the development requested in the December 2011 Board Remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  


FINDINGS OF FACT

1.  In July 2012, the Director of Compensation Service denied an extraschedular rating for the Veteran's service-connected asbestosis with pleural thickening.  

2.  The impairment caused by the service-connected asbestosis with pleural thickening, does not present an exceptional disability picture showing that the available schedular evaluation for the disability is inadequate.  The applicable diagnostic code for evaluating the service-connected asbestosis with pleural thickening reasonably describes the Veteran's disability picture.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for asbestosis with pleural thickening on an extraschedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159. 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans' Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the RO sent correspondence in December 2008 and May 2009 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected asbestosis with pleural thickening.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, the letters informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notices to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of this claim is required.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as his post-service VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  In addition, the Veteran testified before the DRO in September 2010 and was also provided with an opportunity to testify before the Board, but he withdrew that request.

Additionally, the Board finds that there has been substantial compliance with its June 2012 remand directives. The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record reflects that the St. Petersburg RO referred the Veteran's increased rating claim for asbestosis with pleural thickening to the Director of VA's Compensation Services for extraschedular consideration.  In response, the Director of Compensation Service issued a letter dated in July 2012 which addressed whether entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) was warranted.  The RO later issued a supplemental statement of the case in October 2012.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of its remand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  

II.  Extraschedular Consideration

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012). 

Under 38 C.F.R. § 3.321(b)(1) (2012), an extraschedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id. 

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of C & P Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of C & P Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242  (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  

The Veteran's claim for a disability rating in excess of 30 percent for asbestosis with pleural thickening was denied in the December 2011 Board decision.  However, the Board remanded the issue presently on appeal to the AOJ for referral to the Director of C & P Service for consideration of an evaluation in excess of 30 percent for asbestosis with pleural thickening on an extraschedular basis.  In the remand, the Board cited to statements made by the October 2010 examiner describing a "worsening" in all areas of the Veteran's pulmonary function, and noting that without bronchodilator therapy, the Veteran would be bedridden most of the time.  The Director provided a July 2012 Administrative Review, wherein he opined that the Veteran was not entitled to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for his asbestosis with pleural thickening.  

The C & P Director noted that the Veteran's claims file was reviewed.  Additionally, the Director discussed the Veteran's September 2010 hearing testimony, as well as findings from the most recent VA examination report dated in October 2010.  

In reviewing the September 2010 hearing testimony, and Director took note of the Veteran's reported limitations as a result of his asbestosis.  The Veteran described his ability to walk as very limited, and noted that he can only walk when it is a "slow, relaxed" pace.  The Director also noted that the Veteran reportedly refrained from riding his bicycle, is limited when it comes to moving around while shopping, and does "very little around the house."  The Veteran also testified that he transports himself around in a golf cart.  

The Director also reviewed the October 2010 VA examination report, wherein the Veteran reported that his condition had worsened in the past year and required daily medication.  The Veteran also reported to cough throughout much of the day, described his walking abilities as limited and stated that he no longer rides a bike.  In addition, the Veteran denied a history of any hospitalizations or surgeries, as well as a history of dizziness, syncope and angina.  The VA examiner also reviewed the May 2010 chest X-ray results, the findings of which were clear for any pleural calcifications, plaques or effusions as well as any masses or nodules.  The impression derived from the chest X-ray revealed "[n]o acute disease...throughout the chest or visualized upper abdomen" and "[n]o stigmata to suggest asbestosis."  The examiner also reviewed the May 2010 pulmonary function test (PFT) results, the findings of which showed a Forced Vital Capacity (FVC) of 54.5 percent predicted for the standard study, a FVC of 66 percent predicted after bronchodilator therapy, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 72.8 percent predicted.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with asbestosis with worsening PFT results and overall pulmonary function.  According to the examiner, the Veteran's asbestosis affects his activities of daily living as the Veteran can only walk 25 feet (at a slow rate) without rest, and cannot participate in any exercise or sport activities.  The examiner also noted that the Veteran has limitations when it comes to conducting household chores.  With respect to the affect of the Veteran's asbestosis on his occupation, the examiner noted that the Veteran had retired years ago by reason of either his age and/or the duration of his work.  

Based on his review of the record, the Director concluded that the evidence did not establish that the Veteran's asbestosis presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In order to warrant a rating in excess of 30 percent for his asbestosis, the Veteran would have to display such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  

Indeed, while VA treatment records dated from April 2001 to October 2012 (issued at the VA Medical Center (VAMC) in Togus, Maine); November 2002 to June 2012 (issued at the VAMC in Providence, Rhode Island); and November 2006 to October 2011 (issued at the VAMC in Bay Pines, Florida) reflect the Veteran's history of asbestos exposure in service as well as his intermittent complaints of coughing, wheezing, and shortness of breath, these records are devoid of any evidence indicating that the Veteran was hospitalized for treatment of his asbestosis.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  Indeed, the Veteran informed the October 2010 VA examiner that he retired years ago either as a result of his age or the duration of his work - not due to a disability.  While the record is unclear as to when the Veteran retired, treatment records dated as early as 2001 are devoid of any evidence indicating that the Veteran had a difficult time performing his occupational duties, while employed, as a result of his asbestosis with pleural thickening.  

As the Director of C & P has pointed out, the Veteran's symptoms concerning his service-connected asbestosis with pleural thickening, are properly contemplated by the applicable rating criteria.  

Although the Veteran has described a worsening of his symptom and claims to experience increased coughing and limited walking as a result of his asbestosis, the Board finds that the symptomatology is contemplated in the currently assigned 30 percent disability evaluation assigned under Diagnostic Code 6833.  Moreover, a review of the treatment records and examination reports in their entirety are negative for a history of hospitalizations or surgeries as a result of the Veteran's service-connected asbestosis with pleural thickening.  Furthermore, the Veteran has not attributed his decision to retire to his service-connected asbestosis, nor has he reported that he had difficulty performing his occupational duties while employed as a result of his service-connected asbestosis.  Thus, the Board finds that the schedular criteria have properly addressed the impairment caused by the service-connected asbestosis with pleural thickening.  A review of the medical evidence at the time of the December 2011 Board decision, did not demonstrate a FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension, or outpatient oxygen therapy - evidence required for a 60 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6833.  See December 2011 Board decision.  In addition, records associated with the claims file since the December 2011 Board decision do not demonstrate the necessary criteria for a 60 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6833.  As the applicable rating criteria reasonably describes the Veteran's disability level and symptomatology, the analysis as to whether an extraschedular evaluation is warranted ends.  

For the foregoing reasons, the Board finds that the criteria for the assignment of an extraschedular evaluation for asbestosis with pleural thickening, pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an increased rating in excess of 30 percent for asbestosis with pleural thickening, on an extraschedular basis, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


